Citation Nr: 1704406	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  14-39 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Center 
in Milwaukee, Wisconsin


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death for purposes of determining entitlement to death and indemnity compensation (DIC).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to September 1967.  The Veteran died in October 2012.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board0 on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Center in Milwaukee, Wisconsin.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 U.S.C.A § 1310, dependency and indemnity compensation (DIC) benefits are paid to a surviving spouse, child, or parent of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2014); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2016).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  

The Board observes that a VA medical opinion has not been obtained in this case.  VA's duty to assist requires it to obtain a medical examination when the evidence of record does not contain sufficient medical evidence to decide the claim, but (a) contains evidence of a current diagnosed disability; (b) establishes that the Veteran suffered an in-service event, injury or illness; and (c) indicates that the claimed disability or symptoms may be related to service.  38 C.F.R. § 3.159(c)(4)(i) (2016).  In determining whether a veteran's death was service connected, the "current disability" is the condition that resulted in the veteran's death.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed.Cir.1999).

A medical opinion is necessary in a claim of service connection for cause of a veteran's death if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service-connected disability, and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007).  The Court of Appeals for Veterans Claims (Court) has held that the requirement that a disability "may be associated" with service is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran died on October [redacted], 2012.  The causes of death listed on his death certificate were perforated diverticulitis, chronic kidney disease, diabetes mellitus, and renal cell carcinoma with metastic disease.  Coronary artery disease was listed as a contributing cause of death.  

The Board has conducted a careful review of the Veteran's service treatment records and has found at least one diagnosed instance of gastroenteritis in September 1964, as well as two additional reported cases of vomiting in April and May 1966.  Given that the primary cause of death was listed as perforated diverticulitis, the Board would request that a medical opinion be obtained which addresses whether any of the Veteran's causes of death had onset during active service or are otherwise etiologically linked to active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appellant and her representative and request that they provide the names and addresses of any private medical care providers who may have outstanding records pertaining to the Veteran's various causes of death.  The AOJ should then stake all reasonable steps to obtain those records.  If the cannot be obtained, notify the appellant and her representative in writing.

2. Thereafter, forward the file to a VA examiner competent to provide the opinion requested.  The complete claims file, including a copy of this remand should be made available to the examiner selected to provide the requested opinion.

The examiner is requested to consider all causes of death (both direct and contributory) listed on the Veteran's death certificate and state whether it is at least as likely as not that any of those causes of death are related to any incident of active service, to include the noted history of gastroenteritis and vomiting.  

A complete rationale should be provided for the opinions rendered and should include citation to evidence in the record, known medical principles, and medical treatise evidence.  

3. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought on appeal should remain denied, issue the appellant and her representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


